DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-16, 20 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15, 16 and 19 of U.S. Patent No. 11,154,150 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 3-16, 20 and 21 of the instant application are fully encompassed by claim 1-15, 16 and 19 of the patent by broadening the subject matter of the claims.
Claim Objections
Claims 1 and 5 are objected to because of the following informalities:  
- Claim 1, line 9, “groves” should read --grooves--
- Claim 5, line 2, “one or more attachments” should read --the one or more attachments--
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 7-10, 18, 20 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones (GB 273,196).
In regards to claim 1, Jones teaches an article hanging device comprising: a. a hub (D) having a first side and an opposing second side, the first side having a plurality of openings (L’); and b. a plurality of arms (A), each arm having a body portion located between a proximal end and a distal end, c. one or more attachments (G, J, K) secured to at least one of the arms, the one or more attachments including a connector portion (G) for securing the one or more attachments to the at least one arm, wherein one or more of the arms includes one or more grooves (C) that extend along at least a portion of a length of the arm, wherein the connector portion of the one or more attachments includes a feature (H) that interfaces with the groove to secure the one or more attachments on the arm, wherein the proximal end (B) of each arm is received within one of the openings of the hub and wherein the arm is in pivoting relation to the openings (Lines 11-16), and wherein the plurality of arms and/or the one or more attachments are adapted to support one or more articles (i.e.; garments).
In regards to claim 3, Jones teaches the one or more attachments includes a hook portion (e.g.; M of K).
In regards to claim 5, Jones teaches the hook portion (i.e.; K) of one or more attachments has a width that is greater than any other portion of the one or more attachments (see Fig. 1).
In regards to claim 7, Jones teaches the feature that interfaces with the groove is a lip (i.e.; H is part of Lip G).
In regards to claim 8, Jones’s attachments (K) include a frictional surface in an area where the one or more articles are adapted to contact the one or more attachments (i.e.; all surfaces are frictional to a degree).
In regards to claim 9, Jones the hub (D) is adapted to be mounted to a structure via one or more bracket structures (E, E2).
In regards to claim 10, Jones teaches the hub (D) includes a hollow portion (i.e.; the space between the plates of the hub housing F; see Fig. 4).
In regards to claim 18, Jones teaches the hub (D) is shaped to have one or more straight edges.
In regards to claim 20, Jones teaches the plurality of openings (L’) in the hub (D) are arranged at or near only a portion of a perimeter of the hub.
In regards to claim 21, Jones teaches the distal end of one or more of the arms (A) is at an angle relative to the body portion (e.g.; a sidewall of C is at an angle).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jones (GB 273,196).
In regards to claim 6, Jones does not particularly teach at least one of the one or more attachments is adapted to snap onto one of the arms of the article hanging device.  However, Jones teaches a key-hole slot (H) which engages a reduced portion (C) of the arm, and it would have been obvious to one of ordinary skill in the art before the effective filing date that the narrow portion of the key-hole would be capable of being adapted to snap onto the reduced portion based on the width of the narrow portion of the key-hole relative to the reduced portion of the arm.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Jones (GB 273,196) in view of Guillen et al. (US Pat. No. 4,856,661).
In regards to claim 16, Jones does not teach the article hanging device is secured to and hung from a horizontal rod via a rod attachment structure.
Guillen teaches an article hanging device (11) secured to and hung from a horizontal rod via a rod attachment structure (35).
It would have been obvious to one of ordinary skill in the art at before the effective filing date to modify Jones’s article hanging device to be secured to and hung from a horizontal rod via a rod attachment structure.  The motivation would have been for the purpose of allowing the handing device to be attached to a motor vehicle as taught by Guillen (see Abstract).
Claims 11-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (GB 273,196) in view of Levinthal (US Pat. No. 3,788,489).
In regards to claim 11, Jones does not teach a post received within the hollow portion of the hub, wherein the hub is secured to the post at a desired position.
Levinthal teaches an article hanging device having a post (66) received within a hollow portion of the hub (10), wherein the hub is secured to the post at a desired position (via 70).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Jones’s article handing device to be configured in a shape such that a post is received within the hollow portion of the hub, wherein the hub is secured to the post at a desired position.  The motivation would have been for the purpose of allowing additional hubs to be used as part of the article handing device as taught by Levinthal (Col 3, Lines 18-21).
In regards to claim 12, in modifying Jones, Levinthal teaches a base (Levinthal: 68) for stabilizing the article handing device, wherein the post (Levinthal: 66) is secured to an extends from the base.
In regards to claim 13, in modifying Jones, Levinthal teaches the post (Levinthal: 66) is mounted to a structure (Levinthal: 68) via a bracket structure (i.e. the center bracket of 68).
In regards to claim 14, in modifying Jones, Levinthal teaches the position of the hub (Levinthal: 10) on the post can be adjusted (via 70 of Levinthal; Col 3, Lines 18-21).
In regards to claim 15, in modifying Jones, Levinthal teaches the article hanging device includes two or more hubs secured to the post (Levinthal: Col 3, Lines 18-21).
In regards to claim 17, Jones does not teach the hub is generally circular.  Levinthal teaches a circular hub (10).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the shape of Jones’s hub to be circular.  The motivation would have been for the purpose of allowing the hub to be secured to a freestanding post as taught by Levinthal.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Jones (GB 273,196) in view of Thomas et al. (US Pub. No. 2011/0089127 A1).
In regards to claim 19, Jones does not teach the plurality of openings in the hub are arranged at or near an entire perimeter of the hub.
Thomas teaches an article hanging device having a plurality of openings  (28, 63, 71) in a hub arranged at or near an entire perimeter of the hub.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the shape of Jones’s hub such that the plurality of openings in the hub are arranged at or near an entire perimeter of the hub.  The motivation would have been for the purpose of allowing the hub to be hung for a central post as taught by Thomas.
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and with a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see the attached PTO-892 for additional prior art related to applicant’s claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANTON L KRYCINSKI whose telephone number is (571)270-5381. The examiner can normally be reached Monday-Friday, 10:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571)272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stanton L Krycinski/Primary Examiner, Art Unit 3631